Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 4/7/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group I and species ---of SEQ ID NO: 200 as the linker, fluorescent substance as the diagnostic agent, trastuzumab as the competing, binding to the same epitope or binding epitope specificity recited in dependent claim 18 (claim 18 is now canceled), and SEQ ID NO: 1 (i.e., CQFDLSTRRLKC) of formula VI ---in Applicant’s response filed 7/1/19.  

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to meditopes SEQ ID NO: 2 and 15-55, and therapeutic agents that are drugs, chemotherapeutic agents, antibodies and fragments thereof, toxins, radiosiotopes, enzymes, chelators, boron compounds, photoactive agents, dyes, metal alloy, or nanoparticles, and a diagnostic agent that is a fluorescent substance, luminescent substance, or a radionuclide.

Claim 30 remains withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention (i.e., non-elected species).

Claims 4, 8, 9, 12-16 and 20 read upon the elected species and are presently being examined as they read upon the elected species and those noted above.  

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 4, 8, 9, 11-16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 4/7/21.

Applicant has broadly claimed a method for increasing cellular internalization of [a] cell surface antigens, said method comprising:
(a) contacting a first cell surface antigen with a plurality of first meditope enabled antibodies or antigen binding fragments thereof that bind to a first cell surface antigen;
(b) contacting a second cell surface antigen with a plurality of second meditope enabled antibodies or antigen binding fragments thereof that bind to a second cell surface antigen;
(c) contacting a meditope binding site of the first  meditope-enabled antibody or antigen binding fragment thereof of the plurality of meditope-enabled antibodies with a first meditope from a multivalent meditope;
(d) contacting a meditope binding site of the second meditope-enabled antibody or antigen binding fragment thereof of the plurality of meditope-enabled antibodies with a second meditope from the multivalent meditope, thereby crosslinking the first meditope-enabled antibodies of step (c) and second meditope-enabled antibodies of step (d), and increasing cellular internalization of the first cell surface antigen of step (a) and the second cell surface antigen of step (b),
wherein the first and second meditope-enabled antibodies or antigen binding fragments thereof comprise:
a heavy chain variable (VH) region,
a heavy chain constant region (CH) or portion thereof,
a light chain variable (BL) region comprising
A threonine, serine, or aspartate at position 40,
A residue other than glycine at position 41, and
An aspartate or asparagine at position 85, according to Kabat numbering, and
a light chain constant region (CL) or portion thereof,
wherein the first and second meditope-enabled antibodies or antigen binding fragments thereof are meditope-enabled variants of a human or humanized template antibody, which variants contain a plurality of framework (FR) modifications according to Kabat numbering, compared to the template antibody, said FR modifications being only at positions selected from the group consisting of positions 9, 10, 39, 40, 41, 42, 43, 45, 83, 85, 100 and 104 of the light chain of said template antibody, according to Kabat numbering, and positions 40, 89 and 105 of the heavy chain of said template antibody according to Kabat numbering;
wherein the meditope is a peptide or peptides that bind to a central cavity of a meditope-enabled antibody or antigen binding fragment thereof;
wherein the multivalent meditope comprises a plurality of meditopes and one or more linkers; and
wherein the multivalent meditope includes a first meditope and a second meditope coupled to a first linker (as recited in instant base claim 4), 
wherein the one or more linkers comprise SEQ ID NO: 200,

and including wherein  the cell surface antigen is a receptor capable of receptor-mediated endocytosis (claim 8), wherein the multivalent meditope comprises an immunoglobulin Fc region or portion thereof linked to a meditope (claim 9), wherein the multivalent meditope comprises the amino acid sequence of one of  SEQ ID NO: 1, 2 or 15-55 (claim 20), and that further comprises a diagnostic agent that is an imaging agent that is a fluorescent substance, a luminescent substance, or a radionuclide, or a therapeutic agent that is a drug, chemotherapeutic agent, antibody and fragment thereof, toxin, radiosiotope, enzyme, chelator, boron compound, photoactive agent, dye, metal alloy, or nanoparticle (claims 12 and 13), including wherein the first meditope enabled antibody binds to a different (claim 14) or same epitope than the second meditope enabled antibody (dependent claim 14 for a different epitope), and wherein first or second meditope-enabled antibody or antigen binding fragment thereof independently binds to an antigen expressed by a disease or condition of a cell or tissue thereof (claim 15) including a cancer (claim 16), which in the case of trastuzumab is Her2/neu expressed on some cancers. 

As such the instant claims are reach-through claims, as the method for increasing cellular internalization of a cell surface antigen contacts cells with ingredients that must be discovered to ascertain their structures:

(1) Each antibody is meditope-enabled, i.e., each antibody possesses a structure (each may be different, one from the other) that is characterized by having a VH/CH or portion thereof comprising heavy chain and a VL/CL, wherein each antibody or antigen binding fragment thereof are variants of a human or humanized template antibody of unrecited structure, wherein the variant antibodies contain a plurality of FR (framework) modifications  at one or more of the recited 12 positions of the light chain as compared to the template antibody (except that if position 40 is chosen, the substituent amino acid residue must be one of [T/S/D] and/or if position 41 is chosen the substituent amino acid residue may be any amino acid residue except G and/or if position 85 is chosen the substituent amino acid residue must be one of [D/N] and it must have the functional property of binding to 

(2) a multivalent meditope ingredient that comprises a first and second meditope, wherein the meditope is a peptide or peptides that bind to a central cavity of a meditope-enabled antibody or antigen binding fragment thereof, a functional claiming by binding to the central cavity of (1), a further invitation to experiment to discover the structure of the meditopes in the multivalent meditope used in the claimed method, and

(3) the first and second meditopes, if they are the same must comprise a structure that associates and with sufficient affinity and stability to the binding site of the meditope-enabled antibodies in order to provide the functional property of cross-linking the antibodies, or if they are different must comprise complementary structures that associate and with sufficient affinity and stability to the binding sites of the meditope-enabled antibodies to provide the functional property of cross-linking the antibodies, and

Even wherein the linker is the peptide consisting of the sequence of SEQ ID NO: 200 and the meditope comprises the sequence of SEQ ID NO: 1, experimentation must still be employed to discover the structure of the first and second antibodies that are meditope enabled and comprise modifications at recited positions in the FR of the VL and VH relative to some respective template antibodies.  

The specification does not disclose a representative number of species of such meditope-enabled antibody/antigen-binding fragment thereof that binds to a cell surface antigen, nor potential cognate first and second meditopes in the multivalent meditope, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.  The latter is the case because the structure (i.e., the amino acid sequence) of the meditope peptide (even when it is identical to that consisting of the sequence of SEQ ID NO: 1 for example) does not provide adequate written description for the antibody to which it binds in terms of the composite antibody sequence, including the sequences of the portion(s) of the antibody that is designed to bind to the meditope peptide, because both the instant specification and the art indicate that experimentation must be employed to discover them.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The specification discloses that the peptide consisting of the sequence of SEQ ID NO: 1 (i.e., CQFDLSTRRLKC) is a cyclic peptide ([0214]). The specification discloses that the 39-mer peptide linker represented by SEQ ID NO: 200 has the following sequence: GGSRSGGTSGTGSTSGSGSSGSTSGSGKSSEGSGQASKG (see the sequence listing).

The specification discloses that the term “multivalent meditope” refers to a plurality of meditopes, and one or more linkers or linking means and are not limited to those comprising the meditopes described in the instant specification ([0096]).  

The specification further discloses that the term “meditope” refers to a peptide or peptides that bind(s) to a central cavity such as a meditope-binding site of a meditope-enabled antibody or antigen binding fragment thereof, which antibody or antigen binding fragment thereof has a threonine at position 40, and asparagine at position 41, and an aspartate at position 85 of its light chain, according to Kabat numbering, or contains a meditope binding site containing residues that correspond to those within the meditope-binding site of cetuximab, meditope-enabled trastuzumab, or meditope-enabled M5A ([0097]).  Thus, the specification defines the term “meditope” by a partial structure of a central cavity of an antibody to which it binds.

The specification discloses that in some embodiments, the one or more residues that are replaced are selected from the light chain FR residues 10, 39-43, 45, 83, 85, 100 and/or 104 according to Kabat numbering, and/or heavy chain framework residue numbers 40, 89 and/or 105 according to Kabat numbering, while in some other embodiments those residues correspond to light chain residues 9, 10, 39, 40-43, 45, 83, 85, 100 and/or 104 and/or heavy chain residues 40, 89 and/or 105 according to Kabat numbering ([0217]), and in some instances the template antibody has one or more CDRs that are distinct from the CDRs of the meditope enabled antibody ([0227]).  This disclosure is a further indication that experimentation must be performed to determine the sequence of the antibody comprising a meditope binding site.

The specification discloses that in some (non-limiting) examples, the meditope binding site is a structural feature of the mAb cetuximab and that the peptide consisting of the sequence of SEQ ID NO: 1 binds to a meditope binding site within the central cavity of the cetuximab Fab fragment, defined by various residues of the heavy and light chains ([0215]), but does not disclose what these residues are or the sequence of cetuximab ([0215]). 

The specification further discloses that in some embodiments, the meditope enabled antibodies are generated by modifying an antibody other than cetuximab (the template antibody), such as antibody having one or more CDRs distinct therefrom, to confer the ability to bind to one or more of the meditopes, wherein the template antibody can be a human or humanized antibody or a mouse antibody.  The specification discloses that in one aspect, the modifications include substituting residues within the central cavity of the Fab fragment, typically (but not exclusively) within the FRs of the heavy and light chain variable regions and/or the constant regions to render the template antibody meditope enabled, wherein in some embodiments residues are replaced with the corresponding residue present in cetuximab or a comparable amino acid residue ([0216]).  

The specification discloses a laundry list of names of template antibodies ([0233]-[0234]) and that the meditope enabled antibodies may bind to one of a laundry list of antigens ([0235]).

The specification exemplifies making a meditope enabled trastuzumab antibody by aligning and sequence identity mapping the sequence of cetuximab and trastuzumab onto the atomic model of trastuzumab, identifying residues that differ between the two antibodies and whose side chains either make direct contact with the meditope or potentially indirectly affect meditope (cQFD) binding, mutating equivalent positions in the trastuzumab sequence, and testing the antibody variant for binding to the cQFD meditope with sufficient affinity ([0424]-[0245]), followed by crystalization of the trastuzumab meditope enabled antibody with and without the cQFD meditope to ascertain whether or not the mutations significantly perturbed the overall structure of the Fab antibody variant ([0426]).  The cQFD meditope is cyclic CQFDLSTRRLKC (SEQ ID NO: 1) ([0057]).  

The art also recognizes that experimentation must be engaged to determine the structures of antibodies that are encompassed by the broad genus of antibodies that can bind to a cell surface antigen and that is engineered to comprise a meditope binding site.

Evidentiary reference Donaldson et al (PNAS, 2013, 119(43): 17456-17461, of record) likewise underscores that experimentation must be engaged in to determine the structure of the particular antibodies (that are not Cetuximab or Tastuzumab) encompassed by the broad genus of antibodies that can bind to a cell surface antigen and that is engineered to comprise a meditope-binding site for SEQ ID NO: 1 (or for any other meditope, including in the case of multivalent meditopes that comprise different meditopes).  Donaldson et al teach that two peptides were identified by phage display (one of which is identical to instantly recited SEQ ID NO: 1, CQFDLSTRRLKC (“cQFD”) as thought to mimic the tumor epitope EGFR domain III. Donaldson et al further teach that this cQFD “meditope” binds to the Fab antigen-binding fragment of Cetuximab, wherein the cocrystal structure revealed that the peptide docks in a cavity in the Fab framework.  Donaldson et al examined the light and heavy chain sequences of Cetuximab and compared them to that of a decoy antibody (“CH 14.18”) as well as to that of non-binding antibodies Trastuzumab, Rituximab and M425, determined which sequence differences were likely to influence binding of the peptide, and mutated equivalent positions in Trastuzumab.  Donaldson et al produced the corresponding antibody Fab and cocrystalized it with the cQFD peptide and also determined that the changes did not significantly perturb the overall structure of this Fab or abrogate binding to the antigen (Her2).

Evidentiary reference King and Williams (Meth. Mol. Biol. 2019, 1904: 293-298) teaches that in their study, a meditope is a 12 amino acid cyclic peptide that binds to the cavity between the light and heavy chains of cetuximab, wherein this binding site is unique to cetuximab and absent from human antibodies.  King and Williams teach a method by which they graft this binding site onto several human monoclonal antibodies, wherein the method comprises locating an amino acid sequence of the antibody of interest, align  the light chain and heavy chain sequences with a reference antibody or antibodies, substitute amino acid sequences into the antibody of interest, test the binding of the parent antibody and the variant antibody to target cells. They exemplify an N-terminally acetylated peptide that comprises the sequence of instantly recited SEQ ID NO: 1, and teach that the binding of the meditope to the antibody and antigen binding of the antibody must be verified experimentally (see entire reference).  

Thus, the specification discloses that each meditope enabled antibody must be designed and subsequently tested for binding with sufficient affinity to which ever meditope(s) is/are under consideration, and also tested to ensure that the antibody retains its antigen binding specificity and affinity for the cell surface antigen.

This genus of template antibodies is large and structurally diverse, as is evidenced below, as is the genus of meditope enabled antibodies based thereon, which one of skill in the art will not be readily able to envision until one of skill in the art employs a method of discovery.  

In addition, the second meditope enabled antibody is not necessarily based upon the same parental antibody having the same binding specificity, as the antibodies used in the claimed method bind to any antigen in the universe of cell surface antigens.  This genus of template antibodies and corresponding meditope enabled antibodies is even larger, and cannot be readily envisioned by one of skill in the art until one of skill in the art employs methodologies to discover their sequences.  One of skill in the art must also employ discovery methods to ascertain the sequences of various meditopes, wherein the second meditope peptide is not the same as the first meditope peptide, and the meditope peptides are not one of the fully defined sequences in the specification. One of skill in the art would have to employ methods of discovery to determine the structure(s) of meditopes that self-associate or associate with other meditopes sufficiently (affinity and stability) in order to possess the functional property of cross-linking the antibodies. (Note that the instant specification discloses that SEQ ID NO: 1 comprises two cysteines at positions 1 and 12 that form a disulfide bond, resulting in a circular peptide and this applies to other meditopes as well (e.g., [0148]).  A critical structure for this functional property is not recited in the claim.  

Although the specification discloses one species of meditope enabled antibody that binds to the meditope CQFDLSTRRLKC (as well as potential other variants of cyclic meditopes cQFD (SEQ ID NO: 1) and cQYN (SEQ ID NO: 2) at Tables 1 and 2, including SEQ ID NO: 15-55), the specification does not disclose the sequences of other meditope enabled antibodies encompassed by the large and structurally diverse genus thereof, nor which FR modifications correlate to the functional property of binding the meditope peptide(s).   

The specification discloses at [0101] that the linker in some instances has the ability to contribute to Gibbs free energy (delta G) of the multivalent meditope with respect to specificity and affinity. In the case where the linker makes no contribution to delta G, the apparent affinity of a bivalent ligand for the bivalent target is the product of the monomeric binding constraints (and by extension, the reverse is true, that if the linker contributes, the affinity is not solely dependent upon the meditope portions of the multivalent meditope).  The specification also discloses that the geometry of a cell surface-expressed antigen can place strict constraints on the linker of a multivalent meditope. Evidentiary reference Donaldson et al cited above teaches that the linker geometry influences specificity and synergistic effects of a multivalent meditope (especially page 17460 at the last sentence of the first full paragraph at column 2).

Although one of skill in the art could potentially make meditope enabled first and second antibodies and cognate first and second meditopes to be comprised in the multivalent meditope (including a cognate linker) and to use it in the claimed method for increasing cellular internalization of a cell surface antigen, note that:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Equally note that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  Also see the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018, USPTO, which clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the above bolded text, at  https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

In the instant case, the first and second meditopes are functionally claimed by their ability to bind to a central cavity of a meditope-enabled antibody, which itself is claimed by being an “antibody” and being a variant of some template antibody of undisclosed structure (in terms of heavy and light chains or portions thereof not claimed by their amino acid sequences), except for modifications at one or more of the fifteen FR positions, wherein the modifications in general can be of any combination, any amino acid residue substitution (except when VL position 40 is chosen the substituent residues must be one of [T/S/D], when VL position 41 is chosen the substituent residue may be any other than G, and/or when VL position 85 is chosen the substituent residue must be one of [D/N]).   

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the meditope enabled antibodies/multivalent meditope comprising a first and second meditope used in the method recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all the said meditope enabled antibodies and/or meditopes at the time the instant application was filed, and hence not in possession of the claimed method of using such at the time the instant application was filed.    

Also note that the instant claims are directed to a method of using the meditope-enabled antibodies/multivalent meditopes, rather than the meditope-enabled antibodies/multivalent meditopes themselves, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed methods cannot be practiced without the recited composition comprising the said peptides that have the ability to bind to a donor-specific HLA antigen.

Applicant’s arguments (of record in the amendment and response filed 4/7/21 on pages 7-10) have been fully considered but are not persuasive.  

Applicant argues that the specification provides 55 examples of meditopes that can be used in the claimed methods at Tables 1 and 2 and [0054], [103]-[0154] and [0498].  Applicant further argues that the specification provides general guidance regarding the structure of meditopes and their particular formula at [0041]-[0053] and guidance as how to make and use multivalent meditopes including multivalent meditope peptides as claimed (Ex 3, 8-10 and 12) of the pgPUB.  Applicant also argues that the specification describes 76 examples of specific antibodies that may be meditope-enabled (at Table 3 and [0287]-[0384] and has described how to generate meditope-enabled antibodies and antibody fragments and provides specific examples of reduction to practice of several antibodies.

Applicant’s definition of “meditope” in the specification bears repeating:

The specification further discloses that the term “meditope” refers to a peptide or peptides that bind(s) to a central cavity such as a meditope-binding site of a meditope-enabled antibody or antigen binding fragment thereof, which antibody or antigen binding fragment thereof has a threonine at position 40, and asparagine at position 41, and an aspartate at position 85 of its light chain, according to Kabat numbering, or contains a meditope binding site containing residues that correspond to those within the meditope-binding site of cetuximab, meditope-enabled trastuzumab, or meditope-enabled M5A ([0097]).

However in response to Applicant’s said arguments, the examples of meditopes that can be used in the claimed method are not representative of the breadth of the recited meditopes in the claims. This is so because the specification discloses a laundry list of antibodies that can be meditope-enabled through experimentation and the corresponding meditopes that bind to the central cavity thereof may also be discovered through experimentation.  The meditopes in Tables 1 and 2 are based on a same meditope-enabled antibody central cavity (of antibody cetuximab) and the meditopes based thereon are very similar in sequence.  Experimentation to discover the sequences and structures of the meditope enabled antibodies with their meditope enabled central cavities and the corresponding meditope peptides that can bind to their meditope enabled central cavities is not a rationale for providing adequate written description.  The claimed method recites use of ingredients that are largely functionally claimed and structurally diverse, wherein the examples in the specification are not representative of the breadth and diversity of the said ingredients.  The central-cavity variant antibodies (i.e., the meditope-enabled antibodies) and the corresponding peptides that bind in the central cavity of the variant antibodies are functionally claimed.

The specification discloses for example at [0270] that if the meditope peptide of SEQ ID NO: 1 or 2 is to be used, experimentation must be engaged in to substitute in various modifications within the central cavity of an antibody of interest to render the antibody meditope-enabled, i.e, to mutate the central cavity of the antibody of interest so that it can possess the functional property of binding to the meditope peptide that is SEQ ID NO: 1 or 2. The evidentiary references cited in this rejection clearly teach that such a process must include experimentally verifying that the overall structure of the antigen binding portion of the antibody is not perturbed or abrogated.

Applicant’s further argument that the specification correlates structure and function of meditopes and antibodies by providing the structure of meditopes and their particular formula as shown at para [0041]-[0053] of the pgPUB of the instant specification is not persuasive. As stated in the instant rejection, the meditopes are defined by a partial structure of what they bind to, and the instant specification and the art recognize that experimentation must be engaged in to determine the full structure of the central cavity of a meditope-enabled antibody and to determine the structure of the meditope that binds thereto.  In addition, with regards to at para [0041]-[0053] of the pgPUB, this formula is only pertinent for “some embodiments”, and are not representative of the breadth of the genus of meditopes.  This formula does not provide the structures of the central cavity to which the meditopes bind, nor of the structure of the full length antibody that can still retain the functional property of binding specificity and affinity to its cognate cell surface antigen.  

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.   Claim 15 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Changes to this rejection are necessitated by Applicant’s amendment filed 4/7/21.

Claim 15 is indefinite in the recitation of “wherein the first or second meditope-enabled antibody or antigen-binding fragment thereof independently binds to an antigen expressed by a disease or condition of a cell or tissue thereof, because it is not clear what is meant, i.e., what “independently binds” means in the context of the claim and what an “antigen expressed by a disease or condition of a cell or tissue” means.  An antigen is not expressed by a disease or a condition. There is no definition in the specification of “independently binds.”

In addition, instant base claim 4 recites that a plurality of first meditope-enabled antibodies or antigen binding fragments thereof are contacted with and bind to a first cell surface antigen, while plurality of second meditope enabled antibodies or antigen binding fragments thereof are contacted with and bind to a second cell surface antigen, whereas dependent claim 15 recites “wherein the first or second meditope-enabled antibody or antigen-binding fragment thereof independently binds to an antigen expressed by a disease or condition of a cell or tissue thereof.” It is not clear what is meant, i.e., the first and second meditope enabled antibodies bind to different antigens on a cell surface and increase cellular internalization of both of the antigens according to instant base claim 4, but a “condition of a cell or tissue” can be a normal cell as there is no definition of “condition” in the instant specification.

Applicant’s arguments are of record in the amendment and response filed 4/7/21 on page 12.  Applicant’s arguments have been fully considered but are not persuasive.

Applicant argues that as shown in Figure 1, the first and second meditope-enabled antibodies bind to an antigen on cells, and the first meditope-enabled antibody and the second meditope-enabled antibody binds to the same antigen expressed by a cell or tissue or to different antigens expressed by a cell or tissue.  

However, the rejection is maintained as enunciated above.  As a side issue in response and contrary to Applicant’s said argument, in the instant claims, the first and second meditope enabled antibodies must bind to different antigens.

7.  Applicant’s amendment filed 4/7/21 has overcome the prior rejection of record of claims 4, 8, 9, 12-16 and 20 under 35 U.S.C. 103 as being unpatentable over WO 2102048332 A2 in view of WO201305504 A1 (of record), Friedman et al (PNAS 2005, 102(6): 1915-1920), Zhu et al (Canc. Biol. Ther. 2007, 6:12: 1960-1966), and Firer and Gellerman (J. Hematol. Oncol. 2012, 5:70, pages 1-16).    

Applicant has amended instant base claim 4 to recite “SEQ ID NO: 200”, a limitation not taught by the prior art references.

8.  Applicant’s amendment filed 4/7/21 has overcome the prior rejection of record of claims 4, 8, 9, 12-16 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,669,108 in view of WO201305504 A1 (of record), Friedman et al (PNAS 2005, 102(6): 1915-1920), Zhu et al (Canc. Biol. Ther. 2007, 6:12: 1960-1966), and Firer and Gellerman (J. Hematol. Oncol. 2012, 5:70, pages 1-16).

Applicant has amended instant base claim 4 to recite “SEQ ID NO: 200”, a limitation not recited in the claims of ‘108, nor taught by the art references.

9.  SEQ ID NO: 200 is free of the prior art.

10.  No claim is allowed.

11. Claim 4 is objected to because of the following informality:  Claim 4 recites “A method for increasing cellular internalization of a cell surface antigens” (plural) in the claim preamble, whereas the “a” preceding “cell surface antigens” does not match the tense.  
     
Appropriate correction is required.

12.  Claim 15 is objected to because of the following informality: claim 15 recites “antigen-binding fragment” whereas instant base claim 4 recites “antigen binding fragment” without a hyphen.

Appropriate correction is required.

13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644